DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because of the new ground of rejection presented below.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 9, 15 – 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9,645,761 (hereinafter Ben Dayan).
As per claims 1 and 15, Ben Dayan teaches a storage cluster (Ben Dayan; Figure 1 Item 102) comprising: a plurality of blades (Ben Dayan; Figure 1 Items 1041 – 104N, 1061 – 106M, and 1201 – 120J) coupled as the storage cluster, each of at least a subset of the plurality of blades (Ben Dayan; Figure 1 Items 1061 – 106M) having solid-state storage memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55) therein; and a switch (Ben Dayan; Col 3 Lines 39 – 42) that direct network-connects a plurality of processors (Ben Dayan; Figure 1 Items 1041 – 104N, Figure 2 Item 204), as compute resources in the plurality of blades, and the solid-state storage memory in each of the at least a subset of the plurality of blades (Ben Dayan; Figure 1 Item 101), wherein at least one of the plurality of blades (Ben Dayan; Figure 1 Items 1201 – 120J, Figure 3 Item 120j), distinct from the subset of the plurality of blades, has independent local compute resources (Ben Dayan; Figure 13 Item 304) and independent local storage resources (Ben Dayan; Figure 3 Items 3061 – 306V) and the at least one of the plurality of blades has a local access interface (Ben Dayan; Figure 3 [connection between processor chipset 304 and storage devices 3061 – 306V]) through which the independent local compute resources can access the independent local storage resources, and a remote access interface (Ben Dayan; Figure 3 Item 308) through which the compute resources on further blades can access the independent local storage resources of the at least one of the plurality of blades (Ben Dayan; Col 5 Lines 49 – 52, Col 6 Lines 25 – 35).
As per claim 2, Ben Dayan also teaches wherein the plurality of blades comprises a homogeneous set of hybrid compute (Ben Dayan; Figure 1 Items 1201 – 120J) and storage blades (Ben Dayan; Figure 1 Items 1061 – 106M).

1 – 104N), storage-only blades (Ben Dayan; Figure 1 Items 1061 – 106M) or hybrid compute and storage blades (Ben Dayan; Figure 1 Items 1201 – 120J).

As per claim 4, Ben Dayan also teaches wherein the switch comprises at least one of a switch fabric, a switch matrix, a network switch (Ben Dayan; Col 3 Lines 39 – 42), a switch module, a fabric module, a plurality of switches in one or more chassis, or a top of rack switch.

As per claims 5 and 17, Ben Dayan also teaches wherein the plurality of blades configurable to have in the compute resources a plurality of host controllers (Ben Dayan; Figure 3 Items 2241 – 224Y), for the solid-state storage memory, wherein having the compute resources in the solid-state storage memory disaggregated in the storage cluster comprises each of the plurality of host controllers being assignable or transferable to a one of the plurality of blades independent of whether the one of the plurality of blades has on the blade a corresponding solid-state storage memory that is controlled by the host controller (Ben Dayan; Col 6 Lines 25 – 35).

As per claim 6, Ben Dayan also teaches the plurality of blades configurable to have Ethernet communication (Ben Dayan; Figure 1 Item 101, Col 2 Lines 42 – 43) among the plurality of processors and the solid-state storage memory, through the switch and direct network connection to each of the plurality of processors and the solid-state storage memory, without PCIe (peripheral component interconnect express).



As per claims 8 and 16, Ben Dayan also teaches wherein at least one of the blades having solid-state storage memory (Ben Dayan; Figure 4 Item 106m) therein comprises: flash memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55); and a NIC (network interface card or network interface controller) (Ben Dayan; Figure 4 Item 408), coupled to the flash memory and direct network-connected to the switch.

As per claim 9, Ben Dayan also teaches wherein at least one of the blades having solid-state storage memory (Ben Dayan; Figure 4 Item 106m) therein comprises: flash memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55); and a flash memory controller (Ben Dayan; Figure 4 Item 408, Col 6 Lines 43 – 48), coupled to the flash memory and direct network-connected to the switch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,645,761 (hereinafter Ben Dayan) in view of US Patent No. 9,081,613 (hereinafter Bieswanger).
1 – 104N, 1061 – 106M, and 1201 – 120J) coupled as the storage cluster, each of at least a subset of the plurality of blades (Ben Dayan; Figure 1 Items 1061 – 106M) having solid-state storage memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55) therein; and a switch (Ben Dayan; Col 3 Lines 39 – 42) that direct network-connects a plurality of processors (Ben Dayan; Figure 1 Items 1041 – 104N, Figure 2 Item 204), as compute resources in the plurality of blades, and the solid-state storage memory in each of the at least a subset of the plurality of blades (Ben Dayan; Figure 1 Item 101), wherein at least one of the plurality of blades (Ben Dayan; Figure 1 Items 1201 – 120J, Figure 3 Item 120j), distinct from the subset of the plurality of blades, has independent local compute resources (Ben Dayan; Figure 13 Item 304) and independent local storage resources (Ben Dayan; Figure 3 Items 3061 – 306V) and the at least one of the plurality of blades has a local access interface (Ben Dayan; Figure 3 [connection between processor chipset 304 and storage devices 3061 – 306V]) through which the independent local compute resources can access the independent local storage resources, and a remote access interface (Ben Dayan; Figure 3 Item 308) through which the compute resources on further blades can access the independent local storage resources of the at least one of the plurality of blades (Ben Dayan; Col 5 Lines 49 – 52, Col 6 Lines 25 – 35).
Ben Dayan does not explicitly teach the storage system comprising one or more chassis.
However, Bieswanger teaches an enterprise computing system in which components are organized in a blade center chassis (Bieswanger; Figure 1C Item 140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ben Dayan to include the chassis because doing so is a well-known computing system organization technique for enterprise server systems.

As per claim 11, Ben Dayan in combination with Bieswanger also teaches wherein the plurality of blades comprises a homogeneous set of hybrid compute (Ben Dayan; Figure 1 Items 1201 – 120J) and storage blades (Ben Dayan; Figure 1 Items 1061 – 106M) or a heterogeneous mix of compute only blades having one or more processors and no solid-state storage memory (Ben Dayan; Figure 1 Items 1041 – 104N, Figure 2 Item 104n), storage-only blades each having solid-state memory (Ben Dayan; Figure 1 Items 1061 – 106M, Figure 4 Item 106m) or hybrid compute and storage blades each having one or more processors and solid-state storage memory (Ben Dayan; Figure 1 Items 1201 – 120J, Figure 3 Item 120j); and the switch comprises at least one of: a plurality of switches in the one or more chassis (Bieswanger; Figure 1C Item 142), or a plurality of switches coupled to a plurality of chassis.

As per claim 12, Ben Dayan also teaches wherein the compute resources in the solid-state storage memory are disaggregated in the storage system comprises: each of the plurality of processors able to communicate with each of the solid-state storage memories in the at least a subset of the plurality of blades through the switch, using Ethernet protocol (Ben Dayan; Col 4 Lines 56 – 58).

As per claim 13, Ben Dayan also teaches wherein the compute resources in the solid-state storage memory are disaggregated in the storage system comprises: each of the plurality of blades that has one or more of the plurality of processors selectable to have a host controller (Ben Dayan; Figure 3 Items 2241 – 224Y) for one of the solid-state storage memories in the at least a subset of the plurality of blades without requiring the host controller be on a same blade as the one of the solid-state storage memories (Ben Dayan; Col 6 Lines 25 – 35).

m) comprises: flash memory (Ben Dayan; Figure 4 Items 3061 – 306Z, Col 6 Lines 52 – 55); and a NIC (network interface card or network interface controller) integrated with, local to (Ben Dayan; Figure 4 Item 408), or remote from and connected to the flash memory or a flash controller (Ben Dayan; Figure 4 Item 408, Col 6 Lines 43 – 48) connected to the flash memory.

As per claim 18, Ben Dayan teaches the system as described per claim 15 (see rejection of claim 15 above).
Ben Dayan does not teach wherein the first blade is in a first chassis and the second blade is in a second chassis.
However, Bieswanger teaches an enterprise computing system in which different blades are located in different chassis (Bieswanger; Figure 2A Items 148).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ben Dayan to include the different chassis because doing so would be an ordinary design and layout consideration when implementing such a system.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,645,761 (hereinafter Ben Dayan) in view of US Patent Application Publication No. 2008/0049276 (hereinafter Abe).
As per claim 20, Ben Dayan teaches the system as described per claim 15 (see rejection of claim 15 above).

However, Abe teaches wherein communicating from a processor in a first blade includes a portion of a first data stripe being written (Abe; Figure 19, Paragraphs [0117] and [0119] – [0120]); and communicating from a solid-state storage in a third blade comprises a portion of a second data stripe being read (Abe; Figure 17, Paragraphs [0109] and [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ben Dayan to include the data stripes because doing so allows for load balancing and concurrent accesses to increase total data throughput of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181